       Entered on Docket October 23, 2018

                                                                 Submitted But not Entered.
   1
                                                                 _____________________
   2                                                             Christopher M. Alston
                                                                 U.S. Bankruptcy Judge
   3                                                             (Dated as of Entered on Docket date above)

    4
 ORDER   NOT ENTERED: Trustee must provide further explanation for why the real estate broker should
 receive compensation if he is unable to find a buyer.
    5

   6

   7
_________________________________________________________________
   8

   9

  10
                                      UNITED STATES BANKRUPTCY COURT
  11                              FOR THE WESTERN DISTRICT OF WASHINGTON
                                                 AT SEATTLE
  12
         IN RE:                                   )          Chapter 7
  13
                                                  )          Case No. 18-12299
  14     JASON L. WOEHLER                         )
                                                  )
  15                                              )          EX PARTE ORDER TO RETAIN
                                Debtors           )          REAL ESTATE AGENTS/CONSULTANT
  16
                           THIS MATTER having come on pursuant to the Trustee’s Application to Retain Real
  17
         Estate Agent, no notice or hearing being required, it is hereby
  18

  19                       ORDERED that the Trustee, Nancy L. James, is authorized to retain Rik Jones of

  20     ReMax Northwest as her real estate agent. The employment shall be on a commission fee basis of 6%

  21     of gross sales of real property; or, for consulting services at a rate of $175.00 per hour. Payment of any
  22
         commissions shall be subject to further order of this Court. The Trustee is authorized to pay fees for
  23
         consulting services up to $500.00.
  24
                                                   ///END OF ORDER///
  25     Presented by:

  26       /s/ Nancy L. James
         __________________________________
  27
         Nancy L. James, Trustee
  28
         15008 – 63rd Drive SE
         Snohomish, WA 98296
         (425) 485-5541
         Order To Retain Real Estate Agent
                                                                                                Nancy L. James, Trustee
                                                                                                 15008 – 63rd Drive SE
                                                                                                Snohomish, WA 98296
                                                                                                        (425) 485-5541
 Case 18-12299-CMA                Doc 84     Filed 10/23/18     Ent. 10/23/18 12:32:19           Pg. 1 of 1
